DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the edge-cut processing” in line 3. There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the edge-cut processing” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication Number 2012/0078951, hereafter referred to as “Hsu”) in view of Miyamoto et al (U.S. Publication Number 2016/0321213, hereafter referred to as “Miyamoto”).  
Regarding claim 1, Hsu teaches a data processing method for a distribution data processing system in which a central server that has a processor and a memory processes data collected from a base server that has a processor and a memory (para [0174] and Fig. 9: discussing about a parallel database engine 600, such as an HP Neoview, may be built on a cluster of interconnected server nodes 601, 602, 603, 604,  each node 601-605 may include a processor (such as an Intel Itanium processor) executing one or more query processing servers; para [0229]: discussing about a machine may include a processor and a memory medium. Examiner interprets that server node 605 as claimed central server, and server nodes 601, 602, 603, 604 as claimed base server), the data processing method comprising:
a first step in which the base server generates base data using node-cut processing after collecting and standardizing the data (para [0130] and Fig. 7: discussing about map node 410 may be configured to accept data stream 430 as input. Data stream 430 may include records 431, 432, 433,..., 439);
a second step in which the central server collects attribute information on columns of the base data from a plurality of the base servers and a relationship between an integration source and an integration destination of the base data using the node-cut processing of the base server as base column integration information (para [0127]-[0128]: discussing about Map-Reduce (M-R) is a programming model that allows large amounts of data to be processed on parallel computer platforms using two basic functions: map and reduce. Data is first mapped (for grouping purposes) using the map function and then reduced (aggregated) using the reduce function);
a third step in which, when a plurality of the base data is integrated on the basis of the attribute information on the columns and the base column integration information, the central server performs replacement calculation of replacing the integration source with the integration destination (para [0130] and Fig. 7: discussing about map node 410 and reduce nodes 420, 425 may be configured to analyze records 431-439 using a map-reduce algorithm that has been expressed in query 440); and
a fourth step in which, when a result of the replacement calculation indicates that there is a combination of the integration source and the integration destination with which the amount of data can be reduced, the central server notifies the base server of the combination as a replacement instruction (para [0152] and Fig. 7: Reduce nodes 420, 425 may each perform aggregation (e.g. globally aggregating for each k' value) on the data each receives and provide a results. For example, node 410 may provide map results from processing portion 430A to each of reduce nodes 420, 425 and those nodes (420, 425) may output results 470A, 475A, respectively. For portions 430B, 430C, reduce nodes 420, 425 may output results 470B, 470C and 475B, 475C, respectively.).
Hsu does not explicitly teach the central server performs calculating a combination of the integration source and the integration destination with which an amount of data can be reduced.
Miyamoto teaches the central server performs calculating a combination of the integration source and the integration destination with which an amount of data can be reduced (para [0095]: discussing about the control factor calculation unit 112 calculates a threshold of the correlation value by using the edge information amount E(k) and the maximum of the number of edges; para [0124]: discussing about the graph process apparatus 100 can reduce the number of edges, and further compress the amount of data by rounding off the number of bits representing the weight of the edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method processing a data stream of Hsu with the teaching about calculating a threshold of the correlation value of Miyamoto 

Regarding claim 2, Hsu in view of Miyamoto teaches a fifth step in which the base server receives the replacement instruction from the central server and regenerates the base data (Hsu, para [0217]: In step 818, processors at the reduce nodes may process the received map node results (aggregating the results) to generate, in step 819, a map-reduce output.); and
a sixth step in which the central server collects a plurality of the base data and joins the collected base data to generate total base data (Hsu, para [0219]: In step 822, the processors of the map nodes check to determine if there is more stream data to process. Examiner interprets that the process loops through each map nodes as claimed plurality of the base data).

Regarding claim 3, Hsu in view of Miyamoto teaches a seventh step in which the central server performs predetermined analysis after performing the edge-cut processing on the total base data (Miyamoto, para [0043]: discussing about the number of edges included in the graph data may be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method processing a data stream of Hsu with the teaching about calculating a threshold of the correlation value of Miyamoto because it would compress the amount of data to reduce the amount of data and to make the process more efficient (Miyamoto, para [0008]).

Regarding claim 4, Hsu in view of Miyamoto teaches wherein the replacement calculation involves replacing an integration destination column with an integration source column in the base data on the basis of a relationship between the attributes of the columns of the base data and the integration source and the integration destination of the base data determined by node-cut processing by the base server, to thereby calculate a combination of columns with which an amount of data can be reduced when the plurality of base data is integrated (Hsu, para [0128]: discussing about records having different attributes such as "dog" and "cat" could be mapped, for grouping purposes, to new records (or tuples) where each has attributes of "animal" instead of "dog" or "cat"; para [0152] and Fig. 7: Reduce nodes 420, 425 may each perform aggregation (e.g. globally aggregating for each k' value) on the data each receives and provide a results. For example, node 410 may provide map results from processing portion 430A to each of reduce nodes 420, 425 and those nodes (420, 425) may output results 470A, 475A, respectively. For portions 430B, 430C, reduce nodes 420, 425 may output results 470B, 470C and 475B, 475C, respectively.).

Regarding claim 8, Hsu teaches a distributed data processing system including a central server that has a processor and a memory and a base server that has a processor and a memory (para [0174] and Fig. 9: discussing about a parallel database engine 600, such as an HP Neoview, may be built on a cluster of interconnected server nodes 601, 602, 603, 604, 605, wherein each node 601-605 may include a processor (such as an Intel Itanium processor) executing one or more query processing servers;  may include a processor and a memory medium. Examiner interprets that server nodes 601, 602, 603, 604 as claimed base server, and server node 605 as claimed central server), 
the base server including: a data collection module configured to collect data; and a base column integration module configured to generate base data using node-cut processing after standardizing the collected data (para [0130] and Fig. 7: discussing about map node 410 may be configured to accept data stream 430 as input. Data stream 430 may include records 431, 432, 433,..., 439),
the central server including:
an integrated column extraction module configured to collect attribute information on columns of the base data from a plurality of the base servers and a relationship between an integration source and an integration destination of the base data using the node-cut processing of the base server as base column integration information (para [0127]-[0128]: discussing about Map-Reduce (M-R) is a programming model that allows large amounts of data to be processed on parallel computer platforms using two basic functions: map and reduce. Data is first mapped (for grouping purposes) using the map function and then reduced (aggregated) using the reduce function);
a replacement calculation module configured to, when the plurality of the base data is joined on the basis of the attribute information on the columns and the base column integration information, replace the integration source with the integration destination (para [0130] and Fig. 7: discussing about map node 410 and reduce nodes 420, 425 may be configured to analyze records 431-439 using a map-reduce algorithm that has been expressed in query 440); and
a send/receive module configured to, when a result of the replacement calculation indicates that there is a combination of the integration source and the integration destination with which the amount of data can be reduced, notify the base server of the combination as a replacement instruction (para [0152] and Fig. 7: Reduce nodes 420, 425 may each perform aggregation (e.g. globally aggregating for each k' value) on the data each receives and provide a results. For example, node 410 may provide map results from processing portion 430A to each of reduce nodes 420, 425 and those nodes (420, 425) may output results 470A, 475A, respectively. For portions 430B, 430C, reduce nodes 420, 425 may output results 470B, 470C and 475B, 475C, respectively.).
Hsu does not explicitly teach a replacement calculation module configured to calculate a combination of the integration source and the integration destination with which an amount of data can be reduced.
Miyamoto teaches a replacement calculation module configured to calculate a combination of the integration source and the integration destination with which an amount of data can be reduced (para [0095]: discussing about the control factor calculation unit 112 calculates a threshold of the correlation value by using the edge information amount E(k) and the maximum of the number of edges; para [0124]: discussing about the graph process apparatus 100 can reduce the number of edges, and further compress the amount of data by rounding off the number of bits representing the weight of the edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method processing a data stream of 
Claim 9 is rejected under the same rationale as claim 2.
Claim 10 is rejected under the same rationale as claim 3.
Claim 11 is rejected under the same rationale as claim 4.
Claim 15 is rejected under the same rationale as claim 1.

Allowable Subject Matter
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of claims 5-7 and 12-14 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation.
As per claims 5 and 12, the prior arts of made record fail to teach the node-cut processing involves excluding an integration source column when a ratio of a number of rows with matching values of integration source columns and integration destination columns is equal to or more than a predetermined threshold value.
As per claims 6 and 13, the prior arts of made record fail to teach the central server performs predetermined analysis on the total base data, wherein the central server calculates a ratio of a number of rows with matching values of integration 
As per claims 7 and 14, the prior arts of made record fail to teach the central server performs predetermined analysis on the total base data, wherein the central server acquires information on integration source columns from a relationship between the integration source and the integration destination of the base data determined by the node-cut processing performed by the base server for the total base data and assigns the information on the integration source column to a result of the analysis.
The closest found prior art is Miyamoto et al (U.S. Publication Number 2016/0321213, hereafter referred to as “Miyamoto”). Miyamoto teaches the control factor calculation unit 112 calculates, as the control factor, a threshold in order to make adjustment the number of edges to be included in the graph data based on the edge information amount and the target process time (para [0067]). However, Miyamoto does not teach that excluding an integration source column when a ratio of a number of rows with matching values of integration source columns and integration destination columns is equal to or more than a predetermined threshold value, neither calculating a ratio of a number of rows with matching values of integration source columns and integration destination columns as a match rate for the total base data and assigning the match rate to a result of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Number 6,014,655 A by Fujiwara et al.
U.S. Patent Number 8,260,803 B2 by Hsu et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                  

January 7, 2021